TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00095-CV



                       Katie Bosacki and Danielle Thomas, Appellants

                                               v.

                              Brandon Walter Benner, Appellee



            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
        NO. C-1-CV-10-003850, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellants Katie Bosacki and Danielle Thomas represent that the parties have reached

a settlement agreement and have filed an unopposed motion to dismiss appeal. Accordingly, we

grant the motion and dismiss the appeal. See Tex. R. App. P. 42.1(a).



                                            __________________________________________

                                            Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed on Appellants’ Motion

Filed: June 27, 2012